Citation Nr: 0717588	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  01-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include sarcoidosis.  

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 1966 
and from July 1966 to January 1983.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time it was 
determined that new and material evidence had been presented 
to reopen previously denied claims of entitlement to service 
connection for a pulmonary disorder, to include sarcoidosis, 
and for arthritis of the knees.  Each reopened claim was then 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent evidence of record is in approximate 
equipoise as to whether the veteran's sarcoidosis began 
during service.  

3.  There is no medical evidence of a chronic lung disease, 
other than sarcoidosis, during service or within several 
years of active duty, nor is there a competent opinion that 
links any such disorder to service.  

4.  The evidence is in relative equipoise as to the service 
onset of the veteran's bilateral knee arthritis.  


CONCLUSIONS OF LAW

1.  Sarcoidosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  A pulmonary disorder, other than sarcoidosis, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).

3.  Arthritis of the knees was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
sarcoidosis and arthritis of both knees.  Accordingly, no 
further development is needed with respect to this part of 
the veteran's appeal.  As to the claim for service connection 
for a lung disease other than sarcoidosis, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice of the information and evidence needed to substantiate 
and complete the veteran's claims, notice of what part of 
that evidence is to be provided by him, and notice of what 
part VA was required to obtain for the veteran were provided 
in the RO's letter of May 2001 and the AMC's letters of April 
2004 and April 2006 to him.  The veteran was thereby notified 
that he should submit all pertinent evidence in his 
possession and of the holding in Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the full VCAA notice was not issued prior to the 
initial adjudication of the claims at issue; however, it is 
evident that each claim was readjudicated by VA after 
complete VCAA notice was furnished.  See Supplemental 
Statement of the Case (SSOC) issued in November 2006; 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  Thus, it is 
determined that prejudice would not result to the veteran 
were the Board to enter a final decision as to the matter 
herein addressed on its merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA and non-VA medical personnel, as well as 
various other items of evidence.  The record reflects that 
the veteran was afforded one or more VA medical examinations 
during the course of this appeal.  Given that there is ample 
competent evidence of record to render an appellate decision, 
there is no duty to provide any further examination or to 
obtain any further medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and certain 
chronic diseases, to include arthritis or sarcoidosis, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Engagement by the veteran in combat with the enemy is neither 
alleged, nor shown, and, as such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
instance.  Even were that statute applicable to the facts of 
this case, it is noted that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  

Pulmonary Disorder

In this case, the veteran alleges that he was exposed in 
service to a variety of chemicals as a result of performing 
the assigned duties of a motion picture laboratory 
technician.  Other allegations are advanced, to the effect 
that he was subject to frequent upper respiratory infections 
(URIs) and viral syndromes while in military service and at 
times experienced difficulty breathing, shortness of breath, 
dry coughing, and lightheadedness.  

Service medical records with respect to the first period of 
service indicate treatment was received by the veteran for 
URIs in September, October, and December 1962 and in December 
1965, and for a complaint of sharp chest pain in December 
1963.  In February 1964, a tuberculin tine test was noted to 
be negative.  A period of care was required in February 1965 
for a URI and rule out pneumonia.  A chest film was noted to 
reveal an increased "BV" marker; chest films from January 
1962 and July 1966 were interpreted as negative.  

With respect to the veteran's second period of active duty 
(July 1966 to January 1983), records show that he was treated 
in April 1969 for a URI and that there was positive 
tuberculin skin tine and purified protein derivative testing 
in May 1969.  A chest radiograph disclosed a question of 
cardiomegaly and it was suggested that an apical lordotic 
view be obtained, apparently to inspect the lung apices, but 
no additional study is indicated.  A period of hospital care 
was required in January 1973 for treatment of a URI, 
pharyngitis, and viral bronchitis.  Treatment was received in 
February 1975 for a viral syndrome and rule out 
streptococcus; in November 1975, March 1976, and May 1976, 
treatment for a URI was required.  In October 1976, the 
veteran is shown to have complained of chest pains and, in 
October and November 1977, he was treated on multiple 
occasions for what was diagnosed as a flu and/or viral 
syndrome.  Complaints of possible flu and the spitting up of 
blood were made known in December 1978; an assessment of 
sinusitis was recorded.  Treatment was obtained in December 
1978 on more than one occasion for a URI and viral syndrome 
and again in May 1979 and December 1981 for a viral syndrome.  
With the exception of a showing of cardiomegaly on a chest X-
ray in February 1976, and as noted above, all other chest 
films, including a February 1980 film, were interpreted as 
negative, within normal limits, or without significant 
abnormality.  

Postservice, on VA medical examinations in March 1983 and 
December 1984, the lungs were shown to be clinically normal.  
A possibility of sleep apnea was raised at the time of a VA 
medical evaluation in December 1984, based on the veteran's 
obesity and snoring.  Treatment was required in February 1987 
for pneumonia of the middle lobe of the lung.  Testing in 
early 1989 demonstrated the existence of diffuse interstitial 
disease of both lungs, but repeat testing did not then reveal 
its presence.  In May 1989, a diagnosis of sarcoidosis was 
made and the existence of interstitial lung disease with 
hilar adenopathy was again shown by examination and testing 
in October 1989.  

The record in this case is compromised of four volumes, of 
which several items are worthy of specific reference.  Such 
is accomplished in the paragraphs which follow.  

Of record is a medical report, dated in May 1989, prepared by 
a pulmonologist who evaluated the veteran as a consultant for 
the service department.  At that time, the veteran reported 
mild asthma as a child.  Chest films dating to February 1980 
were available and reviewed by the physician and they were 
interpreted as suggesting a slight prominence of the 
interstitium.  A February 1987 X-ray was noted to show 
interval development, with prominence of the interstitium and 
certain amount of nodularity.  The pertinent impression was 
of hilar adenopathy with interstitial parenchymal changes.  
In the opinion of this physician, the veteran's radiographic 
findings, pulmonary function findings, race, and symptoms 
were found to point to a diagnosis of pulmonary sarcoidosis.  
The apparent improvement on February 1987 chest films, 
showing a clearing of the adenopathy and interstitial change 
shown one month earlier, was difficult to understand; 
however, such X-ray was noted to be significantly more 
penetrated than that taken previously.  

The veteran was hospitalized in March 1996 by VA, which 
resulted in a diagnosis of sarcoidosis with an onset date of 
1979.  

A VA medical evaluation in December 1997 disclosed findings 
which led to entry of pertinent diagnoses of bronchial asthma 
and asthmatic bronchitis.  

A service department treating physician in a report, dated in 
October 2004, indicated that the veteran's lung disease 
started before his retirement in 1983.  Symptoms and abnormal 
X-ray reports were noted to have their onset in 1980, such 
that the veteran's interstitial lung disease and, 
specifically his sarcoidosis, preceded his retirement from 
service.  

In his January 2005 report, a private treating physician 
noted that he had been treating the veteran for years for 
restrictive lung disease on the basis of obesity and 
sarcoidosis, as well as mild reactive airways disease and 
obstructive sleep apnea.  Reference was made to a colleague's 
examination of the veteran in 1989, when X-rays from February 
1980 were noted to suggest a slight prominence of the 
interstitium, with chest films in February 1987 demonstrating 
interval development of hilar adenopathy with a prominent 
interstitium and a certain amount of nodularity.  

Pursuant to the Board's request for a pulmonary evaluation, 
the veteran underwent a VA medical examination in September 
2006 that was conducted by a nurse practitioner.  Findings 
therefrom yielded diagnoses of sarcoidosis, mild chronic 
obstructive pulmonary disease, and sleep apnea.  In the 
opinion of the examiner, the veteran's upper respiratory 
symptoms in service were treated and that, with such 
treatment, his acute symptoms resolved.  No chronic symptoms, 
such as shortness of breath, were noted and although a 
positive tuberculosis skin test was shown, the existence of 
tuberculosis was never found to have been documented in 
service medical records.  All in-service chest X-rays were 
noted to be normal, except one showing an enlarged heart, 
with no fibrotic or interstitial lung changes being found.  
Shortness of breath and an abnormal chest X-ray in 1989 were 
noted to be followed by an evaluation that culminated in a 
diagnosis of sarcoidosis.  It was noted that sarcoidosis was 
a disease that had an unknown etiology and was most common in 
African American males.  It was further stated that there was 
no known, medically documented evidence that sarcoidosis was 
in any way caused by occupational exposures to chemicals used 
to develop pictures.  Reference was also made to the 
veteran's sixty-pack per year smoking history, despite him 
having stopped smoking in 1989, and it was opined that it was 
more likely than not that his smoking history was the cause 
of his currently shown mild chronic obstructive pulmonary 
disease.  Further review of the records was also found to 
indicate that, on the veteran's retirement examination, he 
reported no problems with asthma, shortness of breath, 
chronic cough, or frequent colds.  A diagnosis of sleep apnea 
was acknowledged by the examiner, but no symptoms thereof 
were noted in service or during the one year immediately 
following service and it was indicated that it was more 
likely than not secondary to obesity.  

In summary, the VA Nurse Practitioner in September 2006 found 
that, because chronicity of a pulmonary problem was not 
documented in service medical records and there was no 
diagnosis of a chronic pulmonary disorder until 1987, it was 
less likely than not that the veteran's sarcoidosis and 
chronic obstructive pulmonary disease began during his period 
of service or the one-year period following his service 
discharge.  

The central question here is whether any of the claimed 
pulmonary disorders originated in service or within any 
applicable presumptive period.  The competent evidence as to 
the service incurrence of the veteran's sarcoidosis is at 
least evenly divided and therefore supports a grant of 
service connection.  When the positive and negative evidence 
as to a claim is in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
The most probative evidence is found in the chest X-ray of 
February 1980, which was interpreted in service, presumably 
by a radiologist, as showing no significant abnormality.  
Review of the same chest film in 1989 by a pulmonologist who 
had been consulted by the service department, however, 
disclosed findings on the same X-ray suggestive of slight 
prominence of the interstitium, an apparent precursor to the 
veteran's sarcoidosis later diagnosed in 1989.  The record 
otherwise contains two conflicting opinions from medical 
professionals, one for and one against entitlement, such that 
the evidence is at least in relative equipoise and, 
entitlement to service connection for sarcoidosis, is 
therefore established on that basis.  

No other pulmonary disorder, inclusive of sleep apnea, COPD, 
asthma, or bronchitis, is shown in service or within any 
applicable presumptive period.  Moreover, no medical 
professional offers any finding or opinion specifically 
linking any pulmonary disorder, other than sarcoidosis, to 
the veteran's periods of military service or any incident 
thereof, inclusive of any exposure to chemicals utilized in 
his duties as a photography lab assistant.  While there is 
evidence presented in the form of a newspaper article and 
medical text as to the toxicity of certain chemicals used in 
the photo development process, their applicability to the 
veteran and any specific exposures he might have had in 
service is not shown.  The Court of Appeals for Veterans' 
Claims has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509, 513-14 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the text evidence submitted by the veteran is not 
accompanied by any supportive medical opinion from a medical 
professional.  Additionally, it is generic in nature; it 
fails to demonstrate the relationship between any lung 
disease that the veteran has and his period of active duty.  
For these reasons, the Board must find that the text evidence 
submitted by the veteran does not contain the specificity to 
constitute competent evidence of the claimed medical nexus.  
Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

As to the statements by the veteran relating to the cause of 
his pulmonary disorders, such are incompetent, as he is not 
shown to be in possession of the requisite medical background 
and training.  Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for a pulmonary disorder, other than sarcoidosis.  As the 
preponderance of the evidence is against this aspect of the 
veteran's appeal, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz, supra.

Arthritis of the Knees

With respect to his knees, the veteran asserts that he 
sustained an injury to the knees while playing football in 
Korea in 1962 and that arthritis of each knee developed as a 
result of such trauma.  In his oral and written statements, 
he points out that he experienced continuous symptoms of 
involving knee pain and dysfunction following the in-service 
injury, and that he did not seek treatment therefor following 
his discharge from service until the his symptoms could no 
longer be tolerated.  

Service medical records indicate that the veteran sought 
treatment for right knee pain in April 1966, when he reported 
a history of a chip of the right patella four years prior 
thereto.  Generalized knee pain and tenderness over the 
anterior tibial region was noted to continue but an X-ray was 
reported as identifying no significant abnormality.  No 
diagnosis was recorded.  Further medical assistance was 
obtained in June 1974 because of complaints of pain and 
stiffness of the right knee, without any reported recent 
injury; the assessment was of a ligament strain.  

After service, no complaints or findings involving arthritis 
of either knee were set forth at the time of VA medical 
examinations in March 1983 and December 1984.  In February 
1986, treatment was sought and received on more than one 
occasion for complaints of pain and swelling of the right 
knee; the clinical impressions were of a probable Baker's 
cyst and a possible meniscus tear, as well as degenerative 
changes of the right knee.  An arthrogram followed, findings 
from which included a showing of an osteophyte formation 
extending from the tibia.  Further treatment was received in 
March 1986 for degenerative changes of the right knee, and in 
July 1986, a clinical assessment of degenerative joint 
disease (DJD) of both knees was recorded.  Subsequently 
compiled medical records confirm the existence of DJD or 
arthritis affecting both of the veteran's knees and it is 
noted that the Social Security Administration found the 
veteran disabled on the basis of osteoarthrosis and allied 
disorders, beginning in August 1996.  

While there is a showing in this case of current disablement 
involving arthritis of the knees, as well as in-service right 
knee impairment, there is absent from the record medical 
finding or opinion linking the veteran's knee arthritis to 
his military service or any incident thereof.  In fact, there 
is evidence in the form of a report of a VA medical 
examination in September 2006, as conducted by a nurse 
practitioner, contraindicating entitlement.  Findings 
therefrom yielded a diagnosis of DJD of the knees, and an 
opinion that, because chronicity was not established in 
service and further symptoms of knee pain were not documented 
until 1983 [sic], it was less likely than not that the 
veteran's current bilateral DJD of the knees was related to 
his period of military service or the one-year period 
immediately following his discharge from service.  Notation 
was made by the examiner that the veteran had been seen in 
1974 for complaints of right knee stiffness and effusion and 
that the next reported problem with knee pain was in February 
1986, when it was set forth by him that his knee pain had 
started three weeks earlier.  A diagnosis of DJD of the right 
knee was found to have been confirmed in 1988 and with 
respect to the left knee in 1990.  

In contrast, however, there is evidence presented which, on 
balance, permits a grant of entitlement to service connection 
for bilateral knee arthritis.  To that end, there is shown to 
be a temporal relationship at least between the time of the 
veteran's discharge from service, after more than 21 years of 
active duty, and the diagnosis of his knee arthritis just 
three years following his separation from service.  Such 
relationship is bolstered by the veteran's own credible 
account of his knee symptomatology in service and thereafter, 
as well as by the accounts of various persons who observed 
him in service and thereafter, along with the manifestations 
of his knee disablement and their effect on his ability to 
accomplish everyday activities.  

In this regard, R.L.A, a nurse, reported in her statement of 
January 1998, that she had known the veteran for 32 years, 
and that, during that period, he was noted to complain of his 
knee problems.  In her opinion, he reportedly was unable to 
bend or stoop for a period of 10 to 15 years and she 
indicated that she had observed fluid accumulation and 
swelling of the knees.

It, too, is noted that G.R. in her February 1998 statement 
indicated that she had known the veteran since December 1964 
and that, while in service and thereafter, she had observed 
the veteran having difficulty walking and in climbing steps 
due to knee problems.  She also therein attested to the 
veteran's verbalization of his complaints of knee pain and 
her personal observation of knee swelling.  

M.C.A. noted in his February 1998 statement that he had known 
the veteran for 16 years and that he was the veteran's 
neighbor for a period of two years when residing at Sheppard 
Air Force Base.  During those two years, the veteran was 
noted to be bothered frequently by knee problems and such 
individual was told by the veteran that his knee problems 
were the result of an in-service injury. 

On balance, the absence of medical evidence of a nexus of the 
claimed disability to service is overcome by the credible lay 
evidence of chronicity and the relationship in time between 
the separation from an extended period of service beginning 
in 1961 and the showing of arthritic involvement of the 
knees.  Accordingly, service connection for arthritis of the 
knees is warranted.  




ORDER

Service connection for sarcoidosis is granted.  

Service connection for a pulmonary disorder, other than 
sarcoidosis, is denied.  

Service connection for arthritis of the knees is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


